Citation Nr: 0602613	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-12 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome.

2.  Entitlement to an increased rating for right femoral head 
avascular necrosis, currently evaluated as 20 percent 
disabling.

3.  Initial evaluation of painful right knee secondary to 
fibular graft, currently rated as noncompensable.

4.  Initial evaluation of status post fibulectomy with 
peroneal neuropathy, right leg, currently rated as 10 percent 
disabling.

5.  Initial evaluation of right posterior iliac donor site 
scar, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1993 and from March 1995 to January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and August 2003 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  A hearing was held in 
Las Vegas, Nevada before the undersigned Veterans Law Judge 
in April 2005.

The veteran had appealed the noncompensable evaluation 
assigned in October 1999 for his right elbow disability.  In 
January 2003, the RO assigned a 30 percent rating for this 
disability, and the veteran indicated during that same month 
that he is satisfied with the 30 percent rating assigned for 
right elbow epicondylitis with carpal tunnel syndrome and 
multilevel neuropathy of the right hand.  Accordingly, the RO 
withdrew this issue from the appeal.  


FINDINGS OF FACT

1.  Left carpal tunnel syndrome was not manifest in service 
or within 1 year of separation and is unrelated to service.  

2.  The veteran does not have marked right hip disability and 
his thigh flexion and extension are to 110 and 30 degrees 
respectively.  

3.  The veteran has right knee limitation of motion due to 
pain, with flexion greater than 45 degrees and extension 
greater than 10 degrees, that is equivalent to no more than 
slight knee disability.

4.  The veteran does not have moderate incomplete paralysis 
of his right common peroneal nerve or moderate ankle 
disability.  

5.  The veteran's 8 centimeter by 2 millimeter right 
posterior iliac donor site scar is not painful or tender on 
examination, is stable, and does not cause any limitation of 
function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left carpal 
tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for right femoral head avascular necrosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5255 (2005).

3.  The criteria for an initial 10 percent rating for painful 
right knee secondary to fibular graft have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, 4.59, Diagnostic Code 5299-5262 (2005).

4.  The criteria for an initial disability rating in excess 
10 percent for status post fibulectomy with peroneal 
neuropathy, right leg, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 
Diagnostic Code 5262-8521 (2005).

5.  The criteria for an initial compensable disability rating 
for right posterior iliac donor site scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
Part 4, Diagnostic Code 7805 (2002) and (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection, left carpal tunnel syndrome

The most recent VA examination report, in March 2005, 
contains a diagnosis of bilateral carpal tunnel syndrome, 
apparently on the basis of history given by the veteran and 
physical examination, as the examiner indicated that no 
records were available for review.  Left carpal tunnel 
syndrome was not, however, diagnosed in service or within one 
year after service discharge.  It was first diagnosed in 
January 2002 and no competent evidence relates it to service.  

Continuity of left carpal tunnel syndrome symptoms since 
service is not shown.  On VA neurology examination in June 
1999, the left upper extremity strength was 5/5, fine motor 
coordination was intact, and there was no decrease in 
sensation to light touch.  There is no treatment for or 
complaints of left carpal tunnel syndrome shown before 
January 2002.  As noted above, the record does not contain a 
medical opinion that links the veteran's left carpal tunnel 
syndrome to disease or injury during his military service, 
including the veteran's crush injury to his 3rd and 4th left 
digits in service in February 1986.  

The veteran has made assertions, including in his April 2005 
testimony, as to why he thinks his carpal tunnel syndrome is 
related to service.  However, his opinions, as a layperson, 
on matters of medical diagnosis and etiology, are of no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Medical evidence is required.  He has also reported that 
bilateral carpal tunnel syndrome was diagnosed in 1999 or 
2000, but this is not shown by medical records from that 
time.

Based on the evidence, the Board concludes that left carpal 
tunnel syndrome was not manifest in service or within one 
year of separation and is unrelated to service.  In light of 
this, service connection is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

Evaluations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The veteran has appealed the initial ratings following grants 
of service connection for status post fibulectomy with 
peroneal neuropathy, right leg; painful right knee secondary 
to fibular graft, and right posterior iliac donor site scar.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disabilities have not significantly 
changed and that uniform ratings are warranted.

Right femoral head avascular necrosis

This disorder is rated as 20 percent under Diagnostic Code 
5255, impairment of the femur.  Diagnostic Code 5255 provides 
higher ratings for fracture, which has not been shown, or a 
higher rating of 40 percent for malunion of the femur with 
marked knee or hip disability.  In this case, the evidence 
does not support assignment of a higher rating under 
Diagnostic Code 5255, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45, because there is not marked hip 
disability.  At the time of the July 2003 VA examination, the 
veteran reported that he was bicycling between 100 and 200 
miles three times a week.  His functional limitation on 
standing was reported to be 30-45 minutes, and his functional 
walking limitation was +1 to 1 1/2 miles. There were no 
calluses, breakdown, or unusual shoe wear pattern.  His hip 
was able to flex to 110, extend to 30, adduct to 25, abduct 
to 45, externally rotate to 50, and internally rotate to 30 
degrees at the time of the examination.  His gait was linear 
with good propulsion and balance.  There was no evidence of 
painful motion, weakness, abnormal movement, or guarding.  

The testified in April 2005 that he quit biking in November 
2003, in part due to his hip.  The totality of the evidence, 
however, does not support a conclusion that marked hip 
disability is present.  The Board has also considered whether 
higher, or separate compensable, ratings might be assigned 
for limitation of motion of the hip.  The reported flexion 
and extension of the thigh does not support a compensable 
rating for limitation of extension under Diagnostic Code 5251 
or for limitation of flexion under Diagnostic Code 5252.  
Similarly, the limitation of motion described does not 
support a compensable rating under Diagnostic Code 5253, 
which covers limitation of adduction, abduction, and 
rotation.  As ankylosis (Diagnostic Code 5250) and flail 
joint (Diagnostic Code 5254) are not contended or shown, the 
other hip and thigh diagnostic codes are also not for 
consideration.

Therefore, the Board concludes that the evidence does not 
support a higher rating for right femoral head avascular 
necrosis.

Painful right knee secondary to fibular graft

This disability is currently rated as noncompensable under 
Diagnostic Code 5299-5262, as analogous to impairment of the 
tibia and fibula.  See 38 C.F.R. §§ 4.20, 4.27.  Under 
Diagnostic Code 5262, malunion of the tibia and fibula is 
assigned a 10 percent rating for slight knee or ankle 
disability, a 20 percent rating for moderate knee or ankle 
disability, and a 30 percent rating for marked knee or ankle 
disability.  

The Board notes that the veteran appeared to be talking, 
during his May 2004 hearing, about the May 2003 time-frame, 
when he mentioned that he had been experiencing much higher 
fibulectomy symptoms.  He spoke of doctors having considered 
giving him a brace.  The May 2003 treatment record states 
that he had been having right knee pain after biking, but 
that it had resolved with a change of bike cleats, and the 
assessment was that he had been having right knee and leg 
pain likely secondary to graft site morbidity.  Range of 
motion was 0-140 degrees at that time but there was 
tenderness about the fibular head.  The July 2003 VA 
examination revealed right knee flexion to 125 degrees and 
extension to zero degrees.  The knee's ligaments were stable.  
The medial and lateral meniscuses were intact.  The examiner 
stated that the joint was not painful on motion.  The July 
1999 VA examiner had found a normal gait but he had also 
found that there was a little bit of tenderness over the 
fibular stump, and that his right knee range of motion was 
from 0 to 134 degrees.  38 C.F.R. § 4.71a, Plate II indicates 
that normal knee range of motion is from 0 to 140 degrees.

In consideration of these reports, the Board finds, in 
accordance with 38 C.F.R. § 4.59 (2005), that there is no 
more than slight right knee impairment.  There is some 
limitation of motion and pain.  Accordingly, a 10 percent 
rating is warranted under Diagnostic Code 5262.  A higher 
rating can not be assigned under Diagnostic Code 5260 or 
5261, however, as neither Code's limitation of motion 
requirements are met.  Additionally, an additional rating 
under a non-range of motion code such as 5257 is not 
warranted.  Diagnostic Code 5262 takes into account 
instability, and instability is not shown.  No other 
Diagnostic Codes are applicable.  

Status post fibulectomy with peroneal neuropathy, right leg

This disorder is currently rated as 10 percent disabling 
under Diagnostic Code 5262-8521.  In order for a higher 
rating to be assigned under Diagnostic Code 8521, there would 
have to be moderate incomplete paralysis.  Diagnostic Code 
8521 compensates for external popliteal (common peroneal) 
nerve impairment.  Paralysis of such nerve can cause foot 
drop and slight droop of the first phalanges of all toes, 
inability to dorsiflex the foot, loss of extension (also 
known as loss of dorsiflexion) of the proximal phalanges of 
the toes, loss of abduction of the foot, weakened adduction, 
and anesthesia over the entire dorsum of the foot and toes.  
When it does all this, it is considered complete paralysis.  
In lesser degrees, it is graded as severe, moderate, or mild 
incomplete paralysis, warranting 30, 20, or 10 percent 
ratings.  

A 22 centimeter piece of the veteran's right fibula was 
removed and used to perform a bone graft on the veteran's 
right iliac crest in April 1996.  In May 1996, he had no 
active extension in his extensor hallicis longus.  In July 
1996, his right great toe had decreased activity and tone.  
In October 1997, his right lower extremity and ankle had been 
giving out on him, with his right ankle rolling inward.  He 
stated that this was happening 3-4 times a day.  His ankle 
range of motion was within normal limits and his strength was 
4+/5.  

Disability ratings are determined by impairment during the 
rating period, which begins in February 1999.  

The August 2003 VA examination demonstrated that there was 
clinical and electrodiagnostic evidence of right peroneal 
neuropathy.  However, motor examination revealed only grade 
1/5 weakness of the dorsiflexors of the right first toe, and 
gait and coordination were normal.  Similar and congruent 
complaints and findings were reported on VA examinations in 
1999, when there was no muscle wasting except for mild 
wasting of the extensor hallicis longus, and there was an 
examination by a neurologist in September 2003 which revealed 
weakness of dorsiflexion and the adductor hallucis longus.  
Therefore, the Board concludes that he does not have moderate 
incomplete paralysis of the peroneal nerve.  The Board notes 
that an October 2003 record demonstrates decreased motor 
recruitment in the right tibialis anterior and right 
gastrocnemius, and that a July 2004 private medical record 
shows deep tendon reflexes which were 0 at the patella and 
Achilles, but L5/S1 radiculopathy and a disc herniation at 
L5-S1 on the right have been diagnosed and these 
manifestations are not ratable under Diagnostic Code 8521.  
In light of all of the above, an increased initial evaluation 
is not warranted under Diagnostic Code 8521.  The Board also 
finds that no other neurological code is warranted.  The 
injury was very specifically isolated to the peroneal nerve 
in service by electromyogram in July 1996. 

Assigning a separate rating for right ankle disability under 
Diagnostic Code 5262 would in this case be prohibited 
pyramiding, since the same symptoms would be compensated 
twice.  38 C.F.R. § 4.14.  Further, there would be no 
advantage to switching the code to 5262 since there is not 
moderate ankle disability present.  While the veteran 
testified in April 2005 that he twists his ankle 4-5 times a 
day, the clinical findings are not indicative of moderate 
ankle disability.  His gait, coordination, propulsion, and 
balance are normal according to the July 2003 VA examination 
and the only motor impairment shown clinically is in the 
great toe.  There was no evidence of painful motion, 
weakness, abnormal movement, or guarding on VA examination in 
July 2003.  The Board accords the objective findings made by 
trained health care providers more probative value than the 
veteran's complaints and testimony as to impairment.  He had 
been riding a bicycle 100 to 200 miles 3 times a week during 
the claim period, discontinuing, according to his April 2005 
testimony, due to back and hip pain.  This discussion takes 
into account the provisions of 38 C.F.R. §§ 4.40, 4.45.  The 
Board finds that no other Diagnostic Code is appropriate.  

Right posterior iliac donor site scar

This scar has been rated pursuant to Diagnostic Code 7805, 
which provides for rating a scar based on limitation of 
function of the affected part.  The rating criteria for the 
skin, found at 38 C.F.R. § 4.119, were amended effective from 
August 30, 2002, see 67 Fed. Reg. 49590 (July 31, 2002), but 
Diagnostic Code 7805 did not change, and the other diagnostic 
codes concerning superficial scars were changed slightly.  As 
the veteran's representative has argued that a compensable 
rating should be assigned on the basis of a painful scar, 
both versions of Diagnostic Code 7804 are being considered, 
and neither version is more favorable.  

The veteran had a bone graft taken from his right iliac area 
in service, to repair his right hip.  This disability is 
rated under Diagnostic Code 7805.  A compensable rating is 
not warranted under either old or new Diagnostic Code 7805 
because competent probative evidence - namely, the July 2003 
VA examination, shows that the function of no part of the 
body is materially affected by this scar.  The veteran has 
asserted to the contrary, including in April 2005 testimony 
when he reported that he had been told that scar tissue had 
grown into the muscles in his back, making it painful.  As he 
is a layperson, his testimony is not competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The VA 
examination reports state that there is no limitation of 
motion or other limitation of function caused by the scar.  


Other codes are for consideration.  It is argued that a 
compensable rating should be assigned on the basis of a 
painful scar.  Both old and new Diagnostic Code 7804 require 
a painful scar for a compensable rating.  The former requires 
it on objective demonstration, the latter requires it on 
examination.  The veteran testified that it was painful, to 
the point that he could not wear a belt anymore, but during 
his June 1999 examination, he stated that it had decreased 
sensation.  The examiner in June 1999 also indicated that 
there was decreased sensation to light touch across this 
scar.  Also, it was not inflamed and had no edema or 
ulceration.  Likewise, in July 2003, the examiner indicated 
that physical examination revealed that there was no pain in 
the scar and that there was no induration or inflexibility of 
the skin.  The diagnosis of occasional itching and pain 
involving the scar was based merely on history of this 
occurring once in a while, and the April 2005 testimony of 
scar pain is not objective or examination evidence of scar 
pain.

New Diagnostic Code 7802 does not benefit the veteran because 
his scar has been measured as a 9 centimeter linear scar in 
1999, and as an 8 centimeter by 2 millimeter scar in July 
2003.  A 10 percent rating under that code would require it 
to exceed 6 inches or 39 square centimeters, which it does 
not.  

No compensable rating is awardable under old or new 
Diagnostic Code 7803, because the July 2003 VA examiner found 
the scar, on examination, to be very stable.  The old code 
would require repeated ulceration, and the new code would 
require instability.  

The Board finds that no other Diagnostic Codes are for 
consideration.  

In light of the above, a compensable rating is not warranted.  
The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In April 2003 (for the 
carpal tunnel syndrome claim) and March 2004 (for all claims) 
letters from the RO to the claimant, the claimant was 
specifically advised of the type of evidence that would 
establish the claim, what evidence the claimant should 
provide, and what evidence VA would obtain, and the claimant 
was afforded additional time to submit such evidence. The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession. The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim. 
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in September 
2003 and June 2004 supplemental statements of the case.

The VCAA notice preceded the August 2003 adjudication of the 
carpal tunnel syndrome claim.  The VCAA was not in existence 
when the other claims were adjudicated in October 1999.

The Board acknowledges that, only after the October 1999 
rating decision was promulgated did the AOJ, in March 2004, 
provide explicit section 5103(a) notice to the claimant.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice is harmless error.  While the notice provided to 
the claimant in March 2004 was not given prior to the first 
AOJ adjudication of the claim, the claimant was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain.  In that regard, after the notice, the AOJ 
obtained additional VA medical records.  The process carried 
out during the course of the claim and appeal provided the 
claimant with a meaningful opportunity to participate 
effectively in the processing of the claim by VA.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The timing of the 
notice did not affect the essential fairness of the 
adjudication. Id.
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  VA examinations were conducted in 
1999, 2003, and 2005.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise the claimant to obtain. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted. 


ORDER

Entitlement to service connection for left carpal tunnel 
syndrome is denied.  

Entitlement to an increased rating for right femoral head 
avascular necrosis is denied.

Entitlement to an initial 10 percent rating for painful right 
knee secondary to fibular graft is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for status post fibulectomy with peroneal neuropathy, right 
leg, is denied.

Entitlement to an initial compensable evaluation of right 
posterior iliac donor site scar is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


